             Case 3:20-cv-06018-MMC Document 69 Filed 05/19/21 Page 1 of 2




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2 SARA WINSLOW (DCBN 457643)
   Chief, Civil Division
 3
   EMMET P. ONG (NYBN 4581369)
 4 Assistant United States Attorney

 5          1301 Clay Street, Suite 340S
            Oakland, California 94612-5217
 6          Telephone: (510) 637-3929
            Facsimile: (510) 637-3724
 7
            E-mail: emmet.ong@usdoj.gov
 8
     Attorneys for Defendants
 9

10                                UNITED STATES DISTRICT COURT
11                              NORTHERN DISTRICT OF CALIFORNIA
12                                           OAKLAND DIVISION
13
     CALIFORNIA TRIBAL FAMILIES COALITION ) Civil Action No. 3:20-cv-06018-MMC
14   et al.,                              )
                                          )
15           Plaintiffs,                  )
                                          )
16       v.                               ) STATEMENT OF NONOPPOSITION
                                          )
17   ALEX AZAR et al.,                    )
                                          )
18                                        )
             Defendants.
                                          )
19                                        )
20

21

22

23

24

25

26

27

28 STATEMENT OF NONOPPOSITION
     NO. 3:20-CV-06018-MMC
             Case 3:20-cv-06018-MMC Document 69 Filed 05/19/21 Page 2 of 2




 1         Pursuant to Civil L.R. 7-3(b), Defendants do not oppose the Motion for Leave to File Brief on

 2 Behalf of Members of Congress as Amici Curiae in Support of Plaintiffs’ Motion for Summary

 3 Judgment, Dkt. No. 68.

 4

 5 DATED: May 19, 2021                                 Respectfully submitted,

 6                                                     STEPHANIE M. HINDS
                                                       Acting United States Attorney
 7
                                                       /s/ Emmet P. Ong
 8
                                                       EMMET P. ONG
 9                                                     Assistant United States Attorney

10                                                      Attorneys for Defendants Alex Azar, in his official
                                                       capacity as Secretary of Health and Human
11                                                     Services; Lynn a. Johnson, in her official capacity
                                                       as Assistant Secretary for the Administration for
12
                                                       Children and Families; U.S. Department of Health
13                                                     and Human Services; and Administration for
                                                       Children and Families.
14

15

16

17

18

19

20

21

22

23

24

25

26

27
     STATEMENT OF NONOPPOSITION
28 NO. 3:20-CV-06018-MMC                              1
